367 F.2d 396
Margaret Christmas LAFARGUE and Alexander Lafargue, Appellants,v.Dr. Ernest C. SAMUEL et al., Appellees.
No. 23034.
United States Court of Appeals Fifth Circuit.
Oct. 24, 1966, Rehearing Denied Nov. 28, 1966.

Appeal from the United States District Court for the Southern District of Mississippi; W. Harold Cox, Judge.
John D. Lambert, Jr., Harry Nowalsky, New Orleans, La., Robert B. Adam, Gulfport, Miss., and Coe, Nowalsky & Lambert, New Orleans, La., for appellants.
Rae Bryant, Gulfport, Miss., James N. Drury, Drury & Lozes, New Orleans, La., Thomas L. Stennis, II, Gulfport, Miss., for appellees.
Before JONES, COLEMAN and AINSWORTH, Circuit Judges.
PER CURIAM.


1
In this appeal, where jurisdiction depends upon diversity of citizenship, the controlling principle is announced in Succession of Roux v. Guidry, decided by the Court of Appeal of Louisiana and reported in 182 So. 2d 109.  The rule there announced requires that the judgment of the district court be, and it is


2
Affirmed.